DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 07 July 2022, with respect to the rejection(s) of claim(s) 21 - 41 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of  Helland (US PGPUB 2003/0220676 – previously cited) in view of Bornzin et al. (USPN 5,643,338).
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.

Terminal Disclaimer
The terminal disclaimer filed on 18 January 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Nos. 10,279,166; 10,335,588; and 10,342,970 has been reviewed and is accepted.  The terminal disclaimer has been recorded.



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 21 – 23, 27, 33 – 35, 37 and 39 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Helland (US PGPUB 2003/0220676 – previously cited) in view of Bornzin et al. (USPN 5,643,338).
Regarding claims 21 – 23 and 27, Helland discloses a lead (e.g. 10) comprising: a lead housing defining a longitudinal axis and a circumference (e.g. Fig. 1); a plurality of electrodes disposed at respective different positions around the circumference of the lead (e.g. Figs 6 and 7), wherein the plurality of electrodes comprises at least three electrodes (e.g. 96, 98, 100); but fails to teach a marker configured to indicate a circumferential orientation of the lead.
Bornzin teaches it is known to use a radiopaque marker configured to indicate a circumferential orientation of the lead by corresponding to a circumferential location of the lead housing (e.g. column 9, lines 8 – 19) and wherein the marker is configured to indicate the circumferential orientation of the lead relative to anatomy of a patient within which the lead is implanted (e.g. Fig. 2).
It would have been obvious to one having ordinary skill in the art to modify the lead as taught by Helland with the radiopaque marker as taught by Bornzin, since such a modification would assist the physician in viewing the rotational orientation of the lead to achieve proper placement of the electrodes against the target tissue.
Regarding claims 33 – 35 and 37, Helland discloses a system comprising: a lead (e.g. 10) defining a longitudinal axis and a circumference (e.g. Fig. 1), wherein the lead comprises: a plurality of electrodes disposed at respective different positions around the circumference of the lead (e.g. Figs 6 and 7), wherein the plurality of electrodes comprises at least three electrodes (e.g. 96, 98, 100); but fails to teach a marker configured to indicate a circumferential orientation of the lead.
Bornzin teaches it is known to use a radiopaque marker configured to indicate a circumferential orientation of the lead by corresponding to a circumferential location of the lead housing (e.g. column 9, lines 8 – 19) and wherein the marker is configured to indicate the circumferential orientation of the lead relative to anatomy of a patient within which the lead is implanted (e.g. Fig. 2).
It would have been obvious to one having ordinary skill in the art to modify the lead as taught by Helland with the radiopaque marker as taught by Bornzin, since such a modification would assist the physician in viewing the rotational orientation of the lead to achieve proper placement of the electrodes against the target tissue.
Regarding claim 39, Helland discloses the implantable medical device comprises a stimulation generator configured to generate electrical stimulation signals deliverable to a patient via the lead (e.g. pacemaker 26 in Fig. 1).

Claims 24 and 32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Helland in view of Bornzin et al. as applied to claim 21 above, and further in view of Van Venrooij et al. (US PGPUB 2002/0183817 – in IDS).
Regarding claims 24 and 32, Helland in view of Bornzin discloses the lead having a circumferential marker as previously mentioned, but fails to teach that the lead is configured for deep brain stimulation.
Van Venrooij teaches it is known to use a lead having a plurality of electrodes at different respective positions around a circumference of the lead that is configured for deep brain stimulation and connected to a deep brain stimulation (e.g. at least paragraph 63).
It would have been obvious to one having ordinary skill in the art to modify the lead and radiopaque marker as taught by Helland in view of Bornzin with the deep brain stimulation electrode as taught by Van Venrooij, since such a modification would provide the predictable results of treating a wider range of patients and diseases.

Claims 25, 26, and 36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Helland in view of Bornzin et al. as applied to claims 21 and 33 above, and further in view of Morris (USPN 5,374,286).
Regarding claims 25, 26, and 36, Helland in view of Bornzin discloses the lead having a circumferential marker as previously mentioned, but fails to teach that the marker is a stripe located along the outside of the lead housing.
Morris teaches using a radiopaque marker that comprises a stripe that is located along the outside of the lead housing and corresponds to a circumferential location of the lead housing (e.g. 135 in Fig. 1).
It would have been obvious to one having ordinary skill in the art to modify the marker as taught by Helland in view of Bornzin with the stripe marker as taught by Morris, since such a modification would provide the predictable results of assisting the physician in view of the rotational orientation of the lead and any torque that is applied to the lead.

Claims 28 – 31, 38, and 41 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Helland et al. in view of Bornzin et al. as applied to claims 21 and 33 above, and further in view of Erickson et al. (US PGPUB 2004/0098074 – previously cited).
Regarding claims 28 – 31, 38, and 41, Helland discloses a ring electrode (e.g. 116) and a plurality of electrodes (e.g. 96, 98, 100) which are positioned at different angular locations.  However, the plurality of electrodes are positioned along the same axial position.  
Erickson teaches stimulation lead having a plurality of electrodes located at different angular and axial positions (e.g. Fig. 4C, 4D).  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the lead as taught by Helland in view of Bornzin with the lead having the plurality of electrodes located at different axial and radial positons as taught by Erickson, since such a modification would provide the predictable results of allowing the lead to target multiple locations in the tissue, while providing a ring electrode when simplicity and less circuitry is desired and the segmented electrodes when the specificity of specific target locations are desired.

Claim 40 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Helland et al. in view of Bornzin et al. as applied to claim 33 above, and further in view of Jog et al. (US PGPUB 2003/0083724 – previously cited).
Regarding claim 40, Helland in view of Bornzin discloses the system as previously described, but fails to teach an external programmer and display.
Jog teaches it is known to interface the system with an external controller that includes a display for displaying a lead and marker (e.g. paragraphs 22 and 176).
It would have been obvious to one having ordinary skill in the art to modify the system as taught by Helland in view of Bornzin with the external programmer and display as taught by Jog, since such a modification would provide the predictable results of allowing the physician to better visualize the lead, and therefore, better implant the device at the desired location.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M DIETRICH whose telephone number is (571)270-1895.  The examiner can normally be reached on Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571)270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH M DIETRICH/Primary Examiner, Art Unit 3792